Case 2:20-cv-09301-MCA-LDW Document 3 Filed 08/12/20 Page 1 of 2 PageID: 19



THOMPSON HINE LLP
Riccardo M. DeBari (026232008)
335 Madison Avenue, 12th Floor
New York, NY 10017
T: (212) 344-5680
F: (212) 344-6101
Riccardo.DeBari@ThompsonHine.com
Attorney for Defendant Jeffers Crane Service, Inc.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
                                                           Case No. 2:20-cv-09301-MCA-LDW
THOMAS H. PILLSBURY, JR. and MELODY
PILLSBURY,                                                 JUDGE MADELINE COX ARLEO

                Plaintiffs,
         v.
                                                           DEFENDANT JEFFERS CRANE
PBF ENERGY, INC., and JEFFERS CRANE                        SERVICE, INC.’S MOTION TO
SERVICE, INC.,                                             DISMISS FOR LACK OF
                                                           PERSONAL JURISDICTION
                Defendants.



       Pursuant to Federal Rule of Civil Procedure 12(b)(2), Defendant Jeffers Crane Service,

Inc. (“Jeffers”), shall move this Court on September 8, 2020 to dismiss Plaintiffs’ Complaint for

lack of personal jurisdiction on the grounds that Jeffers is not subject to general jurisdiction in

New Jersey and specific jurisdiction is lacking because Plaintiffs’ claims do not arise from or

relate to Jeffers’s activities in New Jersey. A Memorandum in support of this Motion is

attached.

                                               Respectfully submitted,

                                               /s/ Riccardo M. DeBari
                                               Riccardo M. DeBari
                                               Thompson Hine LLP
                                               335 Madison Avenue, 12th Floor
                                               New York, NY 10017-4611
                                               Telephone: (212) 344-5680
                                               Riccardo.DeBari@thompsonhine.com
Case 2:20-cv-09301-MCA-LDW Document 3 Filed 08/12/20 Page 2 of 2 PageID: 20




                                  Of Counsel:

                                  Conor A. McLaughlin (application to appear pro
                                  hac vice to be filed if necessary)
                                  3900 Key Center
                                  127 Public Square
                                  Cleveland, OH 44114
                                  Telephone: (216) 566-5500
                                  Conor.McLaughlin@thompsonhine.com




                                     2
